Order filed January 15, 2019




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00924-CR
                               ____________

                          KEITH HEAD, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


              On Appeal from the 399th Judicial District Court
                           Bexar County, Texas
                   Trial Court Cause No. 2013CR5372

                                   ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
Court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).
      Accordingly, we hereby direct the Judge of the 399th Judicial District Court
to afford appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
January 30, 2019; that the clerk of that court certify to this court the date on
which delivery of the record to appellant is made; and that appellant file his pro se
brief with this court within thirty days of that date.



                                    PER CURIAM